--------------------------------------------------------------------------------

Exhibit 10.7
 
PARTNERSHIP WITHDRAWAL AGREEMENT
 
OCM MARINE HOLDINGS TP, L.P.
 
This Partnership Withdrawal Agreement (this “Agreement”) is made as of May 17,
2012, by and between General Maritime Corporation, a Marshall Islands
corporation (the “Holder”) and OCM Marine GP CTB, Ltd., a Cayman Islands
exempted company, as general partner (the “General Partner”) of OCM Marine
Holdings TP, L.P., a Cayman Islands exempted limited partnership (the
“Partnership”).
 
WHEREAS, pursuant to the Assignment of Limited Partnership Interest, dated as of
January 7, 2012, between PC Georgiopoulos Investment Group LLC and the Holder,
the Holder holds 490 Class B Units of the Partnership (the “Units”).
 
WHEREAS, in accordance with the Second Amended Joint Plan of Reorganization of
General Maritime Corporation, dated April 19, 2012 (the “Plan”), the Holder and
the Partnership intend to terminate and cancel the Units in full, with no
further rights in respect thereof.
 
WHEREAS, pursuant to the Amended and Restated Exempted Limited Partnership
Agreement dated January 7, 2012 (the “LPA”) of the Partnership, a limited
partner may withdraw from the Partnership or withdraw from its capital account
with the consent of the General Partner.
 
NOW, THEREFORE, BE IT RESOLVED, that for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Holder and the
General Partner hereby agree as follows:
 
1.
Withdrawal.  The Holder hereby withdraws from the Partnership and agrees that
the initial capital contribution of the Holder referable to the Holder’s Units
as set out in the LPA be shared equally among the remaining limited partners.

 
2.
Consent.  The General Partner hereby consents to the Holder’s withdrawal from
the Partnership with effect from the date of this Agreement.

 
3.
Termination of the Units.  All of the Units are hereby terminated, cancelled and
no longer outstanding as of the date hereof, and neither the Holder nor any of
its successors in interest shall have any further rights, obligations or
liabilities in respect of the Units under the LPA of the Partnership, as amended
from time to time, or otherwise.

 
4.
The General Partner has obtained all necessary consents required and shall amend
the LPA to reflect the withdrawal of the Holder from the Partnership and the
cancellation of the Units and shall execute the same (pursuant to the power of
attorney contained therein) and shall register and record the same in all proper
books, records and registers of the Partnership.

 
5.
Further Assurances.  The parties hereto shall execute and deliver from time to
time such documents, conveyances or other assurances reasonably necessary to
carry out the intent of this Agreement.


 
 

--------------------------------------------------------------------------------

 
6.
Miscellaneous.

 
 
a.
This Agreement will be governed by and construed in accordance with the laws of
the Cayman Islands without regard to its conflict of laws principles.

 
 
b.
This Agreement will be binding upon and inure to the benefit of the parties and
their respective successors and assigns.

 
 
c.
This Agreement constitutes the entire agreement of the parties hereto
superseding all prior documents and decisions regarding this topic, and it may
not be amended except by a writing signed by the parties hereto and specifically
referring to this Agreement.

 
 
d.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed will be
deemed to be an original and all of which taken together will constitute one and
the same agreement.  Any party so executing this Agreement by facsimile
transmission shall promptly deliver a manually executed counterpart, provided
that any failure to do so shall not affect the validity of the counterpart
executed by facsimile transmission.

 
*           *           *           *           *

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Partnership Withdrawal
Agreement as of the date first written above.
 
SIGNED BY
)
       
for and on behalf of
)
/s/ B. James Ford
         
B. James Ford
   
Managing Director
OCM MARINE GP CTB, LTD
)
       
in the presence of:
)
                   
SIGNED BY
)
       
for and on behalf of
)
/s/ Adam Pierce
         
Adam Pierce
   
Senior Vice President
GENERAL MARITIME CORPORATION.
)
       
in the presence of:
)
 

 
 

--------------------------------------------------------------------------------